Citation Nr: 1517436	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected bilateral plantar fasciitis with plantar calcaneal heel spur syndrome (plantar fasciitis), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to the plantar fasciitis.

3.  Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to the plantar fasciitis.

4.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to plantar fasciitis.

5.  Entitlement to service connection for hypertension (HTN), to include as secondary to plantar fasciitis; or alternatively, secondary to the service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.

7.  Entitlement to a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, promulgated in September 2009 and June 2011. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with Virtual VA.  The evidentiary record was held open for 60 days to allow the appellant to submit any additional evidence.  To date, no additional evidence has been received.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified before the undersigned VLJ that he could not find a job because of his service-connected foot disability.  Thus, the issue of entitlement to a TDIU has been raised by the record; accordingly, the Board has jurisdiction over this matter.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability is decided below; all other issues on appeal are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for a bilateral knee condition was denied in August 2000 and July 2001 rating decisions that were not appealed.

2.  Evidence received since the July 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied service connection for a bilateral knee condition, is the last final decision.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As new and material evidence has been received since July 2001 decision, the criteria for reopening the claim for service connection for a bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the RO's prior actions, given the previous unappealed denial of the claim on appeal for a bilateral knee disability, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the evidence of record shows the RO denied service connection for a bilateral knee condition in August 2000 based on its determination that there was no record of a current bilateral knee condition with a connection to service.  The Veteran did not appeal the August 2000 decision. 

Based on a change in law, the RO reviewed the claim and again denied service connection in July 2001, based on its determination that a single episode of left knee pain in July 1977 was considered an acute condition and had resolved with no residual disability shown in service; service medical records were also negative for any complaints, diagnosis, or treatment for right knee condition.  The Veteran did not appeal the July 2001 decision, and it is the last final decision.

The evidence received since the July 2001 decision includes in pertinent part a statement from the Veteran in April 2002 that his knee condition was caused/aggravated by service, by the exercise, road marches, and running.  The evidence also includes medical opinions from Dr. L.K.E., JR. in May 2010 and from Dr. D.W.Y. in June 2011.  VA treatment records and a VA examination report in October 2011 also show diagnoses of osteoarthritis of the bilateral knees, right knee quadriceps tendon rupture, and left total knee replacement.  The Veteran also provided testimony before the undersigned that he had problems with his knees in service, and the problems continued to the present day.

As noted above, in determining whether evidence is "new and material," the credibility of the additional evidence in question must be presumed.  Justus, 3 Vet. App. 510, 513.  The medical evidence added to the record confirms that the Veteran currently has diagnoses of osteoarthritis of the bilateral knees, right knee quadriceps tendon rupture, and left total knee replacement.  Because such diagnoses were one of the elements not present in July 2001, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a bilateral knee disability is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Bilateral Knee Disability

As noted above, the Veteran contends that his knee condition was caused/aggravated by service, by the exercise, road marches, and running.  He has alternatively asserted that his bilateral knee disability is related to his service-connected plantar fasciitis.

Service treatment records show a complaint of left knee pain in July 1977.

The Veteran was afforded a VA examination in October 2011 in which the examiner diagnosed osteoarthritis of the bilateral knees, right knee quadriceps tendon rupture, and left total knee replacement.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated in pertinent part that the Veteran was discharged in 1977, and there was no evidence of a direct service connection to the single visit for a knee injury; there was no history of continuing treatment of any knee problems until approximately 2004.  The examiner also stated that a complete review of the medical literature on the "PubMed" database of over two million articles did not indicate that problems in one joint area (such as the feet) could be related to problems in another joint in the absence of a generalized inflammatory condition such as gout; there was no such diagnosis in this case. 

The Board finds that the October 2011 opinion is conclusory in stating that there was no evidence of a direct service connection to the single in-service visit for a knee injury.  Moreover, the Board finds that this opinion is inadequate for adjudication purposes as it is in part based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Finally, the Board finds that the opinion did not adequately address the Veteran's theory of secondary service connection, namely whether the claimed bilateral knee disability was chronically worsened, or aggravated, by the Veteran's service-connected plantar fasciitis.  As such, an addendum opinion should be obtained on remand.
 



Bilateral Pes Planus

The Veteran contends that his bilateral pes planus is related to service or, alternatively, is related to his service-connected plantar fasciitis.

The Veteran was afforded a VA examination in May 2009 in which the VA examiner diagnosed pes planus of hereditary origin exacerbated by obesity without correlation to military service.

The Board finds that the May 2009 opinion is inadequate for adjudication purposes as it is conclusory and provides no rationale to support the conclusion.  The Board notes that the value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Notably, the Veteran's service treatment records are negative for a finding of pes planus, to include at entry.

As such, an addendum opinion should be obtained on remand, to include addressing the Veteran's theory of secondary service connection, namely whether the claimed bilateral pes planus was chronically worsened, or aggravated, by the Veteran's service-connected plantar fasciitis.  

Bilateral Hip, DDD, and HTN

The Veteran contends that his bilateral hip disability, DDD, and HTN are related to service or, alternatively, are related to his service-connected plantar fasciitis.  In addition, the Veteran asserts that his HTN is secondary to his service-connected PTSD.

Service treatment records show a complaint of lower back pain in December 1977.

As noted above, Drs. L.K.E., JR. and D.W.Y. submitted private medical opinions in May 2010 and June 2011, respectively.  
The Veteran was afforded a VA-contracted examination in October 2010 in which the VA examiner diagnosed bilateral hip arthritis, lower spine DDD, and HTN.  The examiner stated that "the current diagnosis is not service related because medically it is impossible to relate the two conditions."  The examiner noted two service treatment records from March 1977 as being the only service record available for review and stated that there were no other medical records to suggest the bilateral feet plantar fasciitis.  The examiner opined that the claimed condition of bilateral hip arthritis, degenerative joint disease of lumbar spine, and hypertension are not related to service.

The Board finds the October 2010 VA-contracted opinion inadequate for adjudication purposes as the examiner did not have the complete service treatment records, incorrectly stated that there were no records to suggest bilateral plantar fasciitis, provided conclusory opinions, and did not properly address the theory of secondary service connection.  

The Veteran was also provided a VA examination in November 2012 in which an examiner opined that HTN was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner then provided negative etiological rationale in connection with this opinion, explaining how HTN was not related to the Veteran's plantar fasciitis.  Therefore, the Board finds this opinion inadequate for adjudication purposes.

Moreover, in the November 2012 VA examinations, an examiner indicated that the Veteran might not currently have plantar fasciitis.  The examiner stated that if the Veteran did not have this condition, all of the etiological medical questions were moot.  The examiner stated that MRI studies of both feet were ordered to assess the plantar fascia and an addendum would be attached once those studies were received and reviewed.

An addendum opinion was submitted in December 2012 in which the diagnoses after the MRI were noted as no plantar fasciitis involving the left foot and minimal plantar fasciitis involving the right foot.  The examiner stated that the questions regarding the contribution of left foot plantar fasciitis to secondary service was a moot point.  The examiner stated that the absence of plantar spurs at the time of the original examination, and only minor spur formation at the time of the recent examination (in one foot) were previously discussed; the previous podiatry evaluation opinion was given without the benefit of X-ray studies.  The examiner stated that as far as the right foot, there was only minimal plantar fasciitis; this was not sufficient to alter the Veteran's gait significantly.  The examiner stated that review of the medical literature on the PubMed database did not indicate that problems in the feet could be related to problems in any joint or the spine, in the absence of a generalized inflammatory condition such as gout; there was no such diagnosis in this case. 

The Board finds that this December 2012 opinion is inadequate for adjudication purposes as it does not address the theory of service connection on a direct basis.  In addition, the opinion does not properly address the theory of secondary service connection in regards to aggravation.  Moreover, it is unclear as to whether the VA examiner is stating that the Veteran never had plantar fasciitis of the left foot or if it resolved during the pendency of this claim.

As such, addendum opinions should be obtained on remand.

Bilateral Plantar Fasciitis

The Veteran's most recent VA examination for plantar fasciitis was performed in November 2012.  In testimony before the undersigned VLJ in October 2014, the Veteran stated that his service-connected bilateral plantar fasciitis caused symptoms to include pain, pressure, swelling, and numbness.

As noted above, a VA examiner in December 2012 noted that the Veteran had no plantar fasciitis involving the left foot and minimal plantar fasciitis involving the right foot.

In light of this evidence, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral plantar fasciitis.                  

TDIU

The Veteran should be provided notice as to the requirements to substantiate his inferred claim for TDIU, and all related development should be conducted, to include affording the Veteran a VA examination if needed.

Lastly, at his hearing before the undersigned VLJ, the Veteran testified that he receives treatment at VA and continues to see Dr. D.W.Y.  The Board notes that the most recent VA treatment records in Virtual VA are dated in December 2012.  To the extent that such records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal and should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for the disabilities on appeal during the period of the claims, to specifically include VA treatment records since December 2012 and private treatment records from Dr. Derick W. Young.
3.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected bilateral plantar fasciitis.  The electronic claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  After the above development is conducted, obtain addendum VA medical opinions addressing the nature and etiology of the claimed bilateral knee disability, bilateral pes planus, arthritis of the bilateral hips, DDD of the lumbar spine, and HTN that have been present during the pendency of the Veteran's claims. 

The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.

The entire electronic claims file must be made available to the examiner.  The examination report should include discussion of the Veteran's documented medical history, assertions, and the May 2010 and June 2011 private opinions by Drs. L.K.E., JR. and D.W.Y.

The examiner must be advised that the requirement of a current disability for VA adjudication purposes is satisfied if the Veteran had a disability either at the time he filed his claim for compensation or at any time since then to the present, even if currently resolved. 

The examiner should then offer comments and opinions addressing the following:

(a.) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the claimed bilateral knee disability, bilateral pes planus, arthritis of the bilateral hips, DDD of the lumbar spine, and HTN that have been present during the pendency of the appeal, even if currently resolved, had their onset in service, within one year of service, or are the result of disease or injury incurred in or aggravated by the Veteran's service.

(b.) Whether it is at least as likely as not that the Veteran's claimed bilateral knee disability, bilateral pes planus, arthritis of the bilateral hips, DDD of the lumbar spine, and HTN were aggravated (permanently worsened beyond the normal progression) by his service-connected bilateral plantar fasciitis.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

(c.) Whether it is at least as likely as not that the Veteran's HTN was aggravated (permanently worsened beyond the normal progression) by his service-connected PTSD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


